Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  141624(99)(101)(104)                                                                                 Diane M. Hathaway
  141629                                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  TRENDA JONES, Successor Personal
  Representative and Co-Personal Representative,
  BOOKER T. JONES, Co-Personal Representative,
  and MARGARET A. JONES, Co-Personal
  Representative, of the Estate of
  JAMAR CORTEZ JONES,
               Plaintiffs-Appellees,
                                                                    SC: 141624, 141629
  v                                                                 COA: 288710
                                                                    Wayne CC: 03-327528-NH
  DETROIT MEDICAL CENTER and
  SINAI-GRACE HOSPITAL,
            Defendants-Appellants,
            Defendants-Appellees, (in 141629)
  and
  DANNY F. WATSON, M.D., and
  WILLIAM M. LEUCHTER, P.C.,
             Defendants-Appellees.
             Defendants-Appellants. (in 141629)
  _____________________________________

         On order of the Chief Justice, motions by plaintiff-appellee and Michigan Defense
  Trial Counsel for extension of the time for filing their briefs are considered and they are
  granted. The motion by Michigan Health and Hospital Association for leave to file a
  brief amicus curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 24, 2011                     _________________________________________
                                                                               Clerk